Citation Nr: 1205016	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  10-04 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for type II diabetes, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for type II diabetes, to include as secondary to Agent Orange exposure.

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for arthralgias.

4.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a sinus disorder.

5.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for an esophageal disorder.

6.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a heart disorder.

7.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hyperlipidemia.

8.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a skin rash disorder.

9.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for skin lesions.

10.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1974.

This case comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision which determined that new and material evidence had not been received to reopen a previously denied claim for service connection for diabetes mellitus, and a November 2009 rating decision of the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA), which determined that new and material evidence had not been received to reopen the remaining enumerated claims.  

The reopened claim for entitlement to service connection for Type II diabetes, and other matters involving whether new and material evidence was received to reopen claims involving eight other disorders, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  The Board notes that this is the lone disability presently claimed to be secondary to Agent Orange exposure.  

A review of the electronic folder discloses no additional evidence pertinent to the issues on appeal.


FINDINGS OF FACT

1.  Service connection for Type II diabetes as secondary to Agent Orange exposure was last denied by the RO in a May 2008 decision.  The Veteran did not appeal this decision and it became final.

2.  New evidence received since the May 2008 decision does relate to an unestablished fact necessary to substantiate the claim involving the Type II diabetes.


CONCLUSIONS OF LAW

1.  The May 2008 rating decision denying service connection for diabetes is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2011).

2.  New and material evidence has been received since the May 2008 rating decision, and the claim for service connection for diabetes is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties To Notify And To Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is reopening and remanding for further development the claim for service connection for diabetes.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in making this decision, such error was harmless and will not be further discussed.

II.  New and Material Evidence

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2011).  

If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

Service connection was previously denied for diabetes mellitus to include as secondary to Agent Orange exposure in a May 2008 decision.  Notice was sent the same month.  The Veteran did not appeal this decision and it became final.  

Among the evidence previously before the RO in May 2008 are service treatment records, which are silent for any findings or complaints consistent with diabetes.  These include the July 1970 entrance examination, the March 1974 separation examination and their accompanying reports of medical history which revealed normal endocrine system and no history of sugar or albumin in his urine.

The service treatment records previously before the RO in May 2008 do reflect that the Veteran was treated a number of times in medical facilities based in Thailand.  This includes treatment in Udorn R.T.A.F. hospital in December 1970, and at an unidentified location in Thailand in April 1971 when he was treated for a sore throat.  He was further treated at the Udorn facility for an ankle injury in June 1971.  He then treated at the 56 U.S.A.F. facility located in Nakhon Phanom R.T.A.F.B. in Thailand on three separate occasions in November 1971, to treat cold symptoms, an ankle injury and neck problems.  

Service personnel records previously before the RO in May 2008 show that the Veteran departed for Thailand in November 1970 and served as a passenger and household goods specialist with the 432 Transportation Squadron in Udorn R.TA.F.B.  His DD-214 also confirmed this military occupational specialty, with 1 year and 22 days foreign service.  His awards included the Vietnam Service Medal and National Defense service medal.  

Records previously before the RO include a June 2000 urinalysis which was significant for blood, protein and 2+ glucose.  The impression was glycosuria, along with microscopic hemoturia and questionable prostatism.  In June 2000 he passed a kidney stone.  

Also previously before the RO was the report of a July 2007 VA Cons Environmental examination for possible herbicide exposure.  This noted the Veteran's history of having served in Thailand near the Cambodia border and Mekong Delta, but not actually in Vietnam.  He was in a combat support group and reported being in areas that had been sprayed with defoliant, but probably not in recently sprayed areas.  He indicated that he was told his blood sugar was "borderline."  An addendum noted his complaints of being shaky and sweaty and he had to eat a candy bar about 3 1/2 hours after a meal.  His fasting blood sugar was 106 fasting.  He was suspected to be a Type II diabetic, mainly a reactive type of hypoglycemia systematically.  A September 2007 note indicated that the Veteran had pre-diabetes, having been told at his Agent Orange examination that his sugars had been elevated.  However, his glucose tolerance was negative.  Another September 2007 note revealed his fasting labs showed a blood glucose of 109.

The rest of the evidence previously before the RO primarily addresses other medical concerns besides diabetes.  None of the records show that the onset of diabetes within one year of the Veteran's discharge from service.

Also submitted prior to the May 2008 RO decision are photocopies of photographs that depict a large river and shoreline, and of what appears to be a military facility with fence line.  Submitted with these photos are copies of documents which appear to show part of an authorization with the Veteran's name on it, indicating he was authorized for flight line, valid in Udorn and valid in N.K.P.  

Evidence received after May 2008 includes additional service personnel records which include a performance report showing that from July 24, 1970 to May 1, 1971, the Veteran was with the 432 Transport Squadron in Udorn R.T.A.F.B. in Thailand.  His duties at the Traffic Management Office included reviewing travel orders, arranging travel reservations and coordinating port call requirements between the personnel office and Thailand.  Other duties included typing and maintaining office files.  Other personnel records showed he worked at similar clerical type duties between May 1971 and June 1973, while serving at England Air Force Base in Louisiana.  

Also submitted after May 2008 were copies of declassified documents from the CHECO Report regarding the airbase where the Veteran was stationed in Thailand.  The Board notes that the CHECO Report indicates that herbicides were employed to assist in the task of vegetation control to aid in observation at the perimeters of the Thailand air bases.  The report showed that Nakon Phanom R.T.A.F.B had heavy use of herbicides to control growth of vegetation at fenced areas.  The report also mentioned Udorn R.T.A.F.B. but appears to be cut off prior to any mention of any possible herbicide use.  Also submitted after May 2008 was a copy of an October 2007 letter citing a DOD list of Agent Orange or Herbicide Locations and Dates.  This indicated that Thailand military bases used herbicides from 1968 to 1972 and that they were used primarily in the perimeter defense area for all installations.

Also submitted after May 2008 was a copy of a VBA memorandum on herbicides entitled "Memorandum for the Record: Herbicide use in Thailand during the Vietnam Era," which noted that the Department of Defense (DOD) lists 71 sites where tactical herbicides such as Agent Orange were used tested or stored under the control of the U.S. Chemical Corps at Fort Detrick, Maryland.  It did not include the name of individuals nor did it reference routine base maintenance activities such as weed killing because such maintenance control measures were done by the Base Civil Engineer with commercial herbicides.  The commercial herbicide records were only kept for 2 years and such herbicides were applied by certified applicators.  With regard to Thailand, the DOD list showed limited testing of tactical herbicides conducted from April 2, 1964 to September 8, 1964 at the Pranburi Military Reservation, associated with the Replacement Training Center of the Royal Thai Army near Pranburi, Thailand.  The reports from the tests noted that 5 civilian and 5 military personnel from Fort Detrick did the spraying operations and research at this location, which was not near any U.S. military installation or Thai Airbase.  The tactical herbicides were used and stored in Vietnam, not Thailand and there are no records of storage or use in Thailand. 

The memorandum in pertinent part did not report the use of tactical herbicides in Thailand.  The report discussed some MOS's and their likelihood of herbicide exposure.  It was noted that working on aircraft or handling equipment that had flown or had been used in Vietnam would not result in a presumption of exposure to herbicides.  MOS's that would increase the likelihood of exposure to herbicides included Security Police, especially dog handlers, and those doing weed clearing along flight lines or around living quarters.  The memorandum went on to say that if the Veteran's claim were based on general herbicide use within the base such as small scale brush or weed killing activity along the flight lines or living quarters, there are no records of such activity involving tactical herbicides, only commercial herbicides that would have been approved by the Armed Forces Pest Control Board under the control of the base Civil Engineer.  Now called the Armed Forces Pest Management Board, this entity has provided lists of all approved herbicides and pesticides used at U.S. Military Installations worldwide since 1957.  Thus if the claim were based on the use of commercial pesticides rather than tactical herbicides such as Agent Orange, the RO should submit a request to JSRRC for any information to corroborate any claimed exposure, unless the claim were inherently incredible, clearly lacks merit or there is no reasonable possibility that further VA assistance would substantiate the claim. 

Also submitted after the May 2008 rating was a March 2008 primary care record noting that an examination from the previous summer revealed that the Veteran was possibly diabetic, although lab work has not shown that.  He wanted an accucheck machine, so he could do testing whenever his vision went blurry.  A May 2008 VA primary care note indicated that his blood glucose fingerstick readings were primarily in the 120 range.  He had no signs of hypo or hyperglycemia, although his eyes were blurry at times.  Following examination he was assessed with elevated blood sugars, with labs fairly good, and glucose at 108.  Also a diabetic foot note in May 2008 gave teaching and paper work on diabetic foot care.  A July 2008 follow-up for medical problems noted a recent glucose reading of 103.  A November 2008 record noted glucose of 2 points above normal.  An actual diagnosis of type II diabetes is not shown in the problem lists or diagnoses in the records from 2008 and 2009.  

Based on a review of the foregoing, the Board finds that new and material evidence has been received to reopen a previously denied claim for service connection for Type II diabetes as secondary to herbicide exposure.  The pertinent evidence received subsequent to the May 2008 rating decision includes the aforementioned CHECO Report and the October 2007 DOD list letter concerning the use of herbicides in Thailand during a timeframe that encompassed the Veteran's active duty. The CHECO Report also suggested that locations where the Veteran either worked or received medical treatment in Thailand were also sprayed.  The VBA memorandum also submitted after May 2008, further elaborates on duties deemed more or less likely to have resulted in exposure to Agent Orange based on service in Thailand and further sets forth procedures to be undertaken to further develop claims based on Agent Orange exposure in Thailand.  

This evidence, which raises the possibility that the Veteran was exposed to Agent Orange during his service in Thailand, and describes further steps to be taken to verify such exposure, is significant because it was not previously considered and is so significant that it relates to an unestablished fact necessary to substantiate his claim and raises a reasonable possibility of substantiating his claim.  Accordingly this claim is reopened.


ORDER

New and material evidence has been received to reopen a claim for service connection for diabetes, and to this extent, the appeal is granted.
REMAND

The Board finds that further development is necessary to properly address all the appealed claims, to include the reopened claim.  

First, with regard to all appellate issues, the Board finds that it is necessary to obtain pertinent records from the Social Security Administration (SSA).  Review of the medical evidence suggests the Veteran is currently receiving disability benefits.  He is said to be on this disability since around 2003, as a December 2003 record suggested that he was recently granted Social Security disability for heart disease.  Another record from July 2007 gave a history of the Veteran being on Social Security Disability for 4 years, with no specific disability named as the basis for this grant.  The Veteran has not clarified the basis for a grant of Social Security benefits.  As SSA records could contain evidence pertinent to these issues, an attempt must be made to obtain them.  

In the case of the diabetes which is being claimed as due to Agent Orange exposure, further development is needed to determine whether or not the Veteran was exposed to Agent Orange in service, and also to clarify whether he actually has Type II diabetes.  A presumption of service connection arises for a veteran who is presumed exposed to Agent Orange and develops certain diseases, including diabetes.  38 C.F.R. §§ 3.307 , 3.309(e) (2011). 

These provisions specifically apply to Vietnam Era veterans, and have been extended to Veterans who served near the Korean demilitarized zone (DMZ).  See 38 C.F.R. § 38 U .S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6) (iii)-(iv).  However, as the Veteran does not contend that his exposure is related to Vietnam or Korean service, he is not entitled to a presumption of herbicides exposure (to include Agent Orange). Id.  That notwithstanding, service connection for a disability claimed as due to herbicide exposure may also be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64   (1997); Combee v. Brown, 34 F. 3d 1039, 1044   (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303 .

As noted in the above discussion in the decision to reopen his service connection claim, the Veteran asserts that he was exposed to herbicides while serving in Thailand.  The evidence in his service department records confirms service in Thailand at Udorn R.T.A.F and Nakon Phanom R.T.A.F.B. While there is no legal authority pursuant to which exposure to herbicides is presumed for veterans serving in Thailand, VA's Adjudication Procedural Manual, M21-1MR, notes that VA has determined special consideration should be extended to veterans who claim herbicide exposure in Thailand.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).  The M21-1MR directs adjudicators to concede herbicide exposure on a direct/facts-found basis for veterans who served in the U.S. Air  Force in Thailand during the Vietnam Era, or served at one of the RTAFBs, including Udorn and Nakon Phanom and performed certain duties which placed them on or near the perimeters of the base, (such as security policeman, security patrol dog handler, etc).  For those veterans, however, for which the evidence does not establish duties which placed them on or near the perimeters of the base, the RO is directed to provide the veteran with information regarding herbicide use in Thailand and give the veteran an opportunity to furnish additional information regarding exposure.  Thereafter, a determination is to be made regarding whether sufficient information has been provided by the veteran to either verify herbicide exposure or request that the U.S. Army and Joint Services Records Research Center (JSRRC) research the alleged herbicide exposure. Id.  

In this case, it is does not appear that such procedure was followed.  While a duty to assist letter issued in July 2009 discussed the criteria needed to establish Agent Orange exposure, it did not specifically include reference to Thailand, aside from a handwritten notation that appears to be an internal notation directing further explanation about how and when the Veteran was exposed in Thailand.  It is written in a manner too vague to suffice as notice, even if it were received by the Veteran.  No other letters were sent that direct the Veteran to provide further information regarding his claimed exposure in Thailand.   

Finally, should the development confirm exposure to Agent Orange in service, or otherwise suggest that diabetes was incurred in service or became manifested within one year of his discharge from service the Board finds that an examination is necessary to clarify whether he actually meets the criteria for Type II diabetes.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and ask that he identify all sources of treatment for his enumerated disorders, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources not already of record should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claims.  38 C.F.R. § 3.159 (2011).

2.  The AMC should obtain from the Social Security Administration a copy of any decision that was made on a claim for Social Security disability benefits, as well as the medical records relied upon concerning any determination rendered.  All efforts to obtain these records should be fully documented, and the Social Security Administration should provide a negative response if records are not available.

3.  The AOJ should send the Veteran a notice in compliance with 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) which informs him of claims for service connection based on Agent Orange exposure and the rulemaking discussed herein with procedures to address claims based on Agent Orange exposure in Thailand. The RO should also request that the Veteran submit information pertaining to the approximate dates, location, and nature of his alleged exposure, to include his claimed proximity to the perimeters of the bases where he served. Once the RO has obtained the information as to the approximate dates, location, and nature of the alleged exposure, it should then send an inquiry to JSRRC for verification of herbicide exposure on any location in Thailand identified by the Veteran.  The JSRRC should be requested  to provide any available information that might corroborate that the Veteran's duties while serving in Thailand would have placed him at or near the perimeter of either the Udorn R.T.A.F.B. and/or Nakon Phanom R.T.A.F.B. from November 1970 to November 1971.  In submitting this request, provide the JSRRC with a description of the allegations as to herbicide exposure and the Veteran's duties along with copies of any personnel records obtained showing service dates, duties, and units of assignment.  A negative reply should be provided if no evidence is available.  The appellant and his  representative should be advised of any negative response.

4.  Following completion of the additional development requested above, the veteran should be scheduled for a VA examination(s) conducted by an appropriate specialist(s), to determine the nature and etiology of the claimed diabetes.  The claims file (to include additional evidence obtained pursuant to this remand) must be reviewed in connection with the examination.  A notation to the effect that this records review took place should be included in the report of the examiner.  All indicated studies should be performed, and all manifestations of current disability should be described in detail.  The examiner should address the following:

A.  Does the Veteran have any current, chronic disability of Type II diabetes and if so is it shown to be manifested to a compensable degree?  (If Agent Orange exposure is confirmed or otherwise conceded by the AOJ, the examiner need not address any further questions). 

B. If Type II diabetes is diagnosed (and if exposure to Agent Orange is not confirmed by the JSRRC or conceded by the AOJ), is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability began in service, was the result of any incident in service or was manifested to a compensable degree within a year after his discharge from service?  For purposes of this examination and the opinion sought, the examiner should specifically consider the fact that symptoms or treatment may not have been documented during service or in the first post service year is not fatal to the Veteran's claim, especially when other evidence may show a link to service.  

Each opinion should contain comprehensive rationale based on sound medical principles and facts.

5.  Following completion of the above, and any additional development deemed necessary, to include providing examination(s) to ascertain the nature and etiology of any other enumerated disorder on appeal, should the additional evidence obtained contain new and material evidence upon which to reopen the claim(s) for service connection for such disorder(s), the AOJ should re-adjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations, to include the criteria for secondary service connection.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may result in adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


